         Case 1:17-cv-06493-RJS Document 41 Filed 02/18/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

AKILAH HUGHES,

                             Plaintiff

               v.                                     17 CV 6493 (RJS)

CARL BENJAMIN,
a/k/a Sargon of Akkad, et al.,

                             Defendants.


           NOTICE OF MOTION FOR ATTORNEY’S FEES AND COSTS


       PLEASE TAKE NOTICE that Defendant Carl Benjamin a/k/a Sargon of Akkad

hereby moves for an award of attorney’s fees and “full costs” pursuant to 17 U.S.C. § 505

and Fed. R. Civ. P. 54(d). This motion is based upon the accompanying Memorandum of

Law; the Declaration of Wesley M. Mullen dated February 18, 2020 and its exhibits; and all

pleadings and proceedings heretofore had herein.

       By this motion Defendant seeks attorney’s fees in the amount of $33,419.35; plus the

actual costs and fees associated with this motion, estimated at approximately $5,000.00;

plus $126.54 in costs. (See Mem. of Law at 11-12.)

       Pursuant to Rule 2.F of the Court’s Individual Rules and Practices, oral argument

will be on a date and time designated by the Court.
     Case 1:17-cv-06493-RJS Document 41 Filed 02/18/20 Page 2 of 2



DATED:   February 18, 2020
         New York, New York
                                    MULLEN P.C.

                                    _________________________
                                    Wesley M. Mullen (WM1212)
                                    Mullen P.C.
                                    200 Park Avenue, Suite 1700
                                    New York, NY 10166
                                    (646) 632-3718
                                    wmullen@mullenpc.com
                                    Counsel for Defendant




                                                         NOTICE OF MOTION | 2
                                               Hughes v. Benjamin, 17 CV 6493 (RJS)
